Citation Nr: 1733402	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for status post partial colectomy for cancer with scarring, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for status post stroke with left hemiparesis, to include as due to herbicide agent exposure.

5.  Entitlement to service connection for a prostate disorder, to include as due to herbicide agent exposure.

6.  Entitlement to service connection for a cholesterol disorder, to include as due to herbicide agent exposure.

7.  Entitlement to service connection for a potassium disorder, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1967 to October 1971, including service in Okinawa.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These matters were previously before the Board in June 2014 at which time they were remanded for further evidentiary development.

Hearings were held before a Decision Review Officer at the RO in November 2011, before a Veterans Law Judge (VLJ) by videoconference in December 2013, and before another VLJ by videoconference in December 2016.  Transcripts of the hearings are of record.  The Veteran waived his right to another hearing during the December 2016 video hearing.  

In January 2017, the Veteran submitted a request to reconsider the evaluation for his service-connected post-traumatic stress disorder.  In a February 2017 letter, the RO indicated that the Veteran needed to file a notice of disagreement, submit or identify new evidence, or identify a clear and unmistakable error in a prior VA decision.  The Veteran has since submitted additional medical treatment records relevant to his claim.  As this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and the most probative evidence of record indicates that he was not exposed to an herbicide agent during active service.

2.  The Veteran's current diabetes mellitus is unrelated to his period of active military service including from exposure to herbicide agents, nor was diabetes mellitus manifest to a compensable degree within one year of his discharge from active service.

3.  The Veteran's current hypertension is unrelated to his period of active military service including from exposure to herbicide agents, nor was hypertension manifest to a compensable degree within one year of his discharge from active service.

4.  The Veteran's current status post partial colectomy for cancer with scarring is unrelated to his period of active military service including from exposure to herbicide agents, nor was a malignant colon tumor manifest to a compensable degree within one year of his discharge from active service.

5.  The Veteran's current status post stroke with left hemiparesis is unrelated to his period of active military service including from exposure to herbicide agents.

6.  The preponderance of the evidence is against a showing that the Veteran has had a diagnosis of a prostate disorder.

7.  High cholesterol is a laboratory test result, and is not a "disability" for VA purposes.

8.  Low potassium is a laboratory test result, and is not a "disability" for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide agent exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for hypertension, to include as due to herbicide agent exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for service connection for status post partial colectomy for cancer with scarring, to include as due to herbicide agent exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309.

4.  The criteria for service connection for status post stroke with left hemiparesis, to include as due to herbicide agent exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309.

5.  The criteria for service connection for prostate disorder, to include as due to herbicide agent exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309.

6.  The criteria for service connection for a cholesterol disorder, to include as due to herbicide agent exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303.

7.  The criteria for service connection for a potassium disorder, to include as due to herbicide agent exposure, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the June 2014 Board remand, in March 2015 the RO requested information from the Veteran to obtain treatment records from Layette, Alabama; however, no further information or records release were submitted.  At the December 2016 hearing, the Veteran stated that he had seen providers at his local hospital but that it had since closed and he did not know where those records were or how to obtain them.  No further information was submitted to VA to attempt finding the records.  As such, VA has fulfilled its duty to assist in obtaining the requested records.  38 C.F.R. 3.159(c).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, if a veteran was exposed to herbicide agents (e.g., Agent Orange) during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicide agents must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide agent-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record and verified through the appropriate service department or other sources, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide agent-related diseases is applicable.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The June 2014 Board remand requested that the RO undertake development consistent with the procedures outlined in M21-1MR.IV.ii.2.C.10.o for verifying herbicide agent exposure on a factual basis in locations other than Vietnam or the Korean demilitarized zone.  Those procedures require that if the use of herbicide agents was not confirmed as alleged, it must be determined whether there was sufficient information to permit a search by the Joint Services Records Research Center (JSRRC).  If so, a request for verification of exposure must be sent to the JSRRC; if not, the case was to be referred to the JSRRC to make a formal finding that sufficient information required to verify herbicide agent exposure did not exist, and the claim must be based on the evidence of record.  M21-1MR.IV.ii.2.C.10.o.

The herbicide agent exposure was not confirmed as alleged.  In March 2015, the Veteran stated he had no further information to submit.  After reviewing the Veteran's personnel records, which confirmed that the Veteran did not serve in Vietnam, in November 2015 the JSRRC issued a formal finding of a lack of information required to corroborate exposure.  Therefore, the appropriate procedures under M21-1MR.IV.ii.2.C.10.o have been followed and the claim must be decided on the evidence of record.  M21-1MR.IV.ii.2.C.10.o; Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that the claimed disabilities are due to herbicide agent exposure from his service in Okinawa.  Specifically, he has testified that as part of his service duties he was required to clean and repair equipment that had been evacuated from Vietnam directly to the island of Okinawa.  The Veteran described a dust or a white film that was on the equipment that would be disturbed upon cleaning with an air hose or wire brush.  He testified that he would then have a strange taste in his mouth.  He noted that the servicemembers were not given any protective gear, such as masks or gloves, when working on this equipment.  They were not informed that the dust or film resulted from herbicide agent exposure or from anything else.  See December 2016 Hearing Transcript, p. 6-8; December 2013 Hearing Transcript, p. 7-8; December 2013 Statement.

An October 2009 letter from the Veteran's primary care physician stated that he was being treated for insulin-dependent diabetes.  She related the Veteran's statement that he repaired equipment in Okinawa that came from Vietnam, to include tents, jeep cushions, and boots.  She determined, "It is very possible that Mr. [redacted] may have had significant agent orange exposure from contact with these items.  Given his probable agent orange exposure, it is very likely that his subsequent development of diabetes may be agent orange related."  The Board finds that this opinion has little probative value as it is speculative in nature and contains no evidence regarding the Veteran's actual exposure to herbicide agents.  It merely uses the Veteran's statements regarding his service duties to supply an uncorroborated theory.

Further, the Veteran's contentions that he could have been exposed in Okinawa without corroborating evidence have little probative value.  Although the Board finds the Veteran sincere, the record is negative for competent evidence as to herbicide agent exposure to the Veteran in Okinawa.  He is competent to provide testimony regarding factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran was not informed of any potential exposure during service and has not submitted other evidence displaying firsthand knowledge.  He may honestly believe that he was exposed to herbicide agents.  However, his evidentiary statements of sensations, hypothetical circumstances, and theories regarding potential herbicide agent exposure lack factual bases and are insufficient to shift the preponderance of the evidence in favor of finding the Veteran was exposed to herbicide agents.

Regarding the 1998 Board decision highlighted by the Veteran, the Board notes that the decision is non-precedential in nature, and moreover, involves different circumstances.  See 38 C.F.R. § 20.1303.  The claimant in that case provided firsthand lay testimony of his exposure to herbicide agents while serving in Okinawa.  The individual provided detailed explanations of when and how he came into contact with herbicide agents.  Although herbicide agent exposure was also unverifiable by the military in that case, the Board found the Veteran credible and competent; therefore finding his lay testimony highly probative in that instance.  Likewise, the 2013 Board decision highlighted by the Veteran involved competent, probative and persuasive testimony regarding the Veteran's service duties of mixing and spraying herbicide agents near training areas.  Although again unverifiable, the weight of the descriptive, firsthand lay testimony was most probative in that case.  Due to the differences between the Veteran's claim and the previous Board decisions, this evidence has little probative value in this appeal.

Because the Veteran did not serve in Vietnam, he is not presumed to have been exposed to herbicide agents in service.  Further, the preponderance of the evidence does not establish the Veteran's actual exposure to herbicide agents while serving in Okinawa.  Therefore, service connection for any disability based on exposure is not warranted.

Although the Veteran has been found not to be entitled to a regulatory presumption of service connection or service connection based on actual herbicide agent exposure, as contended, the Board will consider whether service connection can be established on another basis.  Combee v. Brown, 34 F.3d 1039, 1043-4 (Fed. Cir. 1994).  

The Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnoses of diabetes mellitus, colon cancer, stroke, prostate disorder, potassium disorder, or cholesterol disorder.  The Veteran's November 1967 service entrance examination indicated a blood pressure reading of 120/80.  An examination in September 1970 reported blood pressure of 120/76.  The Veteran's October 1971 separation examination reported a reading of 120/75.

In May 2008, the Veteran suffered a stroke resulting in left hemiparesis.  During treatment, it was discovered that he had hypertension and he also began taking medication to control his cholesterol.  In August 2008, he was diagnosed with a malignant colon tumor and subsequently underwent a partial colectomy.  The October 2009 doctor's letter confirmed his treatment for insulin-dependent diabetes.

In April 2010, the Veteran underwent a VA examination.  The clinician determined that there was no pathology to render a diagnosis for a prostate condition.  The Veteran did have a separate diagnosis for erectile dysfunction, which was determined to be at least as likely as not due to his blood pressure medication, given the stated side effects of the drugs.  It was also determined that it was less than likely that the Veteran's status post partial colectomy for cancer with scarring, status post stroke with left hemiparesis, and hypertension were related to an in-service event, because there were no pertinent in-service records indicating complaints related to colon cancer, stroke, or hypertension, nor evidence noting cause or factors contributing of the current conditions.

The Veteran's subsequent medical records indicate that he undergoes regular checkups regarding his diabetes mellitus, status post colectomy, and hypertension.  He also regularly takes medication to treat hypertension and high cholesterol, and takes potassium chloride "to replace potassium."  It was indicated in a January 2013 treatment record that the potassium chloride was taken as part of his cholesterol management.  No potassium disorder has been diagnosed in the Veteran's post-service medical records.  He has undergone several prostate examinations, with normal results.  From 2008 to 2010 he took Terazosin, reportedly for his prostate and blood pressure.  He has not been prescribed the drug or any other prostate treatment since.

At the outset, the Board notes that service connection for a cholesterol disorder and for a potassium disorder must be denied as a matter of law.  Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  An elevated cholesterol level and lowered potassium levels represent laboratory findings, and not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  A clinical finding, such as high cholesterol or low potassium, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Thus, there is no current disability manifested by high cholesterol or low potassium.  See Brammer v. Derwinski, at 225.  The Court of Appeals for Veterans Claims (Court) has held that where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the claims for service connection for a cholesterol disorder and a potassium disorder must be denied.

Further, service connection for a prostate disorder is not warranted.  The Veteran's medical treatment records do not contain a diagnosis for a prostate condition, screenings were normal, and the medication taken previously has been discontinued.  As there is no diagnostic evidence of a compensable disability, the claim for service connection for a prostate disorder must be denied.  Brammer, supra.

There is no competent or credible evidence of an in-service incurrence of diabetes mellitus, hypertension, stroke, or colon cancer.  The Veteran's STRs do not contain evidence of symptoms or treatment of any of the claimed disabilities, and show normal blood pressure readings.  Thus, direct service connection is not warranted.   

Additionally, there are no medical records indicating treatment of diabetes mellitus, hypertension, or a malignant colon tumor (the claimed disabilities eligible for presumptive service connection on a chronic basis) within a year of service.  The Veteran has stated that he is "not a doctor person" and often did not seek medical attention.  However, he also has not claimed that any of the disabilities occurred while in service or directly thereafter.  The first evidence of treatment for his disabilities was in May 2008.  Due to the gap in time between service and a diagnosis of diabetes mellitus, hypertension, and malignant colon tumor, there is not a sufficient continuity of symptomatology to warrant service connection as a chronic condition, as well.

The Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.  


ORDER

Service connection for diabetes mellitus, to include as due to herbicide agent exposure, is denied.

Service connection for hypertension, to include as due to herbicide agent exposure, is denied.

Service connection for status post partial colectomy for cancer with scarring, to include as due to herbicide agent exposure, is denied.

Service connection for status post stroke with left hemiparesis, to include as due to herbicide agent exposure, is denied.

Service connection for a prostate disorder, to include as due to herbicide agent exposure, is denied.

Service connection for a cholesterol disorder, to include as due to herbicide agent exposure, is denied.



Service connection for a potassium disorder, to include as due to herbicide agent exposure, is denied.



______________________________               ______________________________
                  J. W. ZISSIMOS				      H.M. WALKER
              Veterans Law Judge                                          Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals



________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, 
Board of Veterans' Appeals









Department of Veterans Affairs


